TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00398-CR





Francisco Garza, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 03-648-K368, HONORABLE BURT CARNES, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s brief was originally due January 20, 2005.  The time for filing was
extended to March 21, 2005, on counsel’s motion.  The brief has not been received and appellant’s
counsel, Mr. John R. Duer, did not respond to the Clerk’s overdue notice.
Duer was appointed to this appeal by the district court.  That court is ordered to
conduct a hearing to determine whether counsel has abandoned the appeal.  Tex. R. App. P.
38.8(b)(2).  The court shall make appropriate findings and recommendations.  If Duer is not prepared
to prosecute this appeal in a timely fashion, the court shall appoint substitute counsel who will
effectively represent appellant on appeal.  A record from this hearing shall be delivered to the Clerk
for filing as a supplemental record no later than May 27, 2005.  Rule 38.8(b)(3).
It is ordered April 21, 2005.
 
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish